Citation Nr: 1446407	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy.

4.  Entitlement to service connection for a sleep disability, to include sleep apnea.

5.  Entitlement to service connection for a back disability, to include disc narrowing, bulging, and herniation of the thoracic and lumbosacral spine.

6.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.
7.  Entitlement to service connection for a gastrointestinal disability (to include ulcerative colitis), to include as secondary to service-connected Type I bipolar disorder with posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a shoulder disability, to include residuals of a shrapnel wound.

9.  Entitlement to service connection for joint pain (knee and shoulder).

10.  Entitlement to a higher initial rating for Type I bipolar disorder with PTSD, rated 30 percent disabling prior to November 15, 2008 and 50 percent disabling from that date through June 4, 2011.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 7, 2010.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.  The appellant is his surviving spouse.  

The Veteran died in June 2011 prior to the promulgation of a decision in this appeal.  The appellant filed a motion with the AOJ later that month to be substituted for the Veteran in the instant appeal.  The appellant's motion has been granted and she is substituted as the appellant.  

These matters initially came before the Board of Veterans' Appeals (Board) from February and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Sioux Falls, South Dakota.  In the February 2009 decisions, the RO made the following determinations: granted service connection for Type I bipolar disorder with PTSD and assigned an initial 30 percent disability rating, effective from September 27, 2004 through November 14, 2008 and an initial 50 percent disability rating since November 15, 2008; and denied entitlement to service connection for erectile dysfunction, benign prostatic hypertrophy, ulcerative colitis, and a right shoulder shrapnel wound.  In the October 2009 decision, the RO denied the Veteran's petition to reopen a claim of service connection for tinnitus as new and material evidence had not been submitted, denied entitlement to service connection for sleep apnea and back and joint pain (to include shoulder and knee pain), and denied entitlement to a TDIU.

In his June 2010 and February 2011 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He died before the hearing was scheduled and the appellant indicated in September 2011 that she did not wish to have a Board hearing.

In December 2012, the Board remanded these matters for further development.
In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the claims. The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for tinnitus, a gastrointestinal disability, and joint pain (to include a right shoulder disability), entitlement to a higher initial rating for the service-connected psychiatric disability, and entitlement to a TDIU prior to May 7, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for tinnitus was originally denied in a February 2005 rating decision on the basis that there was no medical evidence of any such disability related to service; the Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in July 2005, but he did not file a substantive appeal with respect to the issue of entitlement to service connection for tinnitus.

2.  Evidence received since the February 2005 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, the absence of which was the basis of the previous denial.

3.  Erectile dysfunction did not have its clinical onset in service, was not related to herbicide exposure in service, and was not otherwise related to active duty.

4.  The Veteran's prostate disability did not have its clinical onset in service, was not related to herbicide exposure in service, and was not otherwise related to active duty.

5.  Sleep apnea did not have its clinical onset in service, was not related to herbicide exposure in service, and was not otherwise related to active duty.

6.  The Veteran's back disability did not have its clinical onset in service, was not exhibited within the first post-service year, was not related to herbicide exposure in service, and was not otherwise related to active duty.

7.  The Veteran's bilateral knee disability did not have its clinical onset in service, was not exhibited within the first post-service year, was not related to herbicide exposure in service, and was not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The RO's February 2005 decision that denied the claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105(a),(b)(2),(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 19.32, 20.200, 20.302, 20.1103 (2013).

2.  The evidence received since the February 2005 RO decision is new and material and, therefore, sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  Erectile dysfunction was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Prostate disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Sleep apnea was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Back disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  Bilateral knee disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for tinnitus, the claim is substantiated and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claims of service connection for erectile dysfunction, a prostate disability, a sleep disability, a back disability, and a bilateral knee disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in December 2008 and May and June 2009, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for erectile dysfunction, a prostate disability, a sleep disability, a back disability, and a bilateral knee disability (claimed as joint pain).  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Veteran status has been substantiated.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the December 2008 and May and June 2009 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, opinions have been obtained as to the etiology of the claimed erectile dysfunction and bilateral knee disability.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded VA examinations for his claimed prostate, sleep, and back disabilities and opinions as to the etiology of these claimed disabilities have not been obtained.  As discussed below, there is no competent evidence that any of these disabilities may be related to a disease or injury in service.  There are no lay reports of, and the objective evidence does not reflect, a continuity of symptomatology with respect to any of these disabilities.  Also, there is no medical evidence that the claimed prostate disability, sleep disability, or back disability may have been related to service.  Hence, opinions for the claimed prostate disability, sleep disability, and back disability are not necessary.  See McLendon, 20 Vet. App. at 83.

In its December 2012 remand, the Board instructed the AOJ to, among other things, obtain all relevant VA treatment records from the VA Medical Center in Sioux Falls, South Dakota (VAMC Sioux Falls) and dated prior to September 24, 2003 and from February 4, 2011 to June 4, 2011; and obtain opinions as to the etiology of the Veteran's erectile dysfunction and bilateral knee disability.  As explained above, all relevant VA treatment records (including records from VAMC Sioux Falls dated during the periods specified above) have been obtained and associated with the claims file.  Also, opinions were obtained in August 2013 as to the etiology of the Veteran's erectile dysfunction and bilateral knee disability.  

Therefore, with regard to the claims decided herein, the AOJ substantially complied with all of the Board's pertinent December 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records or opinions with respect to the claims of service connection for erectile dysfunction, a prostate disability, a sleep disability, a back disability, and a bilateral knee disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for tinnitus in a February 2005 rating decision on the basis that there was no medical evidence of any such disability related to service.  Specifically, it was explained that there was no evidence of any complaints of, treatment for, or diagnosis of tinnitus at the time of the Veteran's entry into service, during service, or at the time of separation from service.  Also, there was no medical evidence of tinnitus within one year of his discharge from service and post-service treatment records did not include any evidence of service-related tinnitus.

The Veteran submitted a timely notice of disagreement with the February 2005 denial of service connection for tinnitus in April 2005 and a statement of the case was issued in July 2005.  A timely substantive appeal (VA Form 9) was submitted in January 2006, but the Veteran specified that he was only appealing the issue of entitlement to service connection for a psychiatric disability.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify the issue of entitlement to service connection for tinnitus following the July 2005 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the claim of service connection for tinnitus following the July 2005 statement of the case, the RO closed the appeal. The RO did not certify this issue to the Board and no further action was taken by the RO to suggest that this issue was on appeal.  Thus, the February 2005 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.
Pertinent new evidence received since the February 2005 denial includes a "Psychiatric/Psychological Impairment Questionnaire" from F. Bandettini, D.O. which was received by the AOJ in June 2011.  This treatment record includes a diagnosis of tinnitus.  

In light of the lay statements of record which suggest a continuity of symptomatology in the years since service, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran had tinnitus which may have been related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to obtain an opinion as to the etiology of the Veteran's tinnitus. The evidence is, therefore, new and material, and the claim of service connection for tinnitus is reopened.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, medical records reveal that prior to the Veteran's death, he had been diagnosed as having erectile dysfunction, a prostate disability, a sleep disability, and various back and knee disabilities.  For example, a November 2008 VA examination report, a January 2009 VA primary care treatment note, a November 2009 examination report from C. Miller, M.D., a March 2010 VA X-ray report, and a May 2010 discharge summary from Sanford USD Medical Center include diagnoses of erectile dysfunction, benign prostatic hypertrophy, obstructive sleep apnea, lumbar intervertebral disc disorder, and bilateral osteoarthritis of the knee joints and patellofemoral articulations.  Thus, current disabilities were demonstrated at the time of the Veteran's death.

It has been contended that all of the Veteran's claimed disabilities were related to herbicide exposure in service.  As he served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, none of his claimed disabilities are conditions listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

Initially, the Board acknowledges that the Veteran had reported a history of knee problems prior to service.  For instance, he reported on a September 1968 report of medical history form completed for purposes of entrance into service that he had experienced swollen and painful knees with prolonged walking and a "trick or locked knee."  Also, he reported during an August 1999 VA Agent Orange examination that he had injured his right knee during a motor vehicle accident in 1966.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is certainly competent to report a history of knee problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  Although a right knee scar was documented during a September 1968 entrance examination, there is no other evidence of any pre-existing knee disability and the Veteran's entrance examination did not reveal any other knee abnormalities.  The evidence is not clear and unmistakable that any knee disability pre-existed service and was not aggravated in service.  Hence, the Veteran is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.

Service treatment records include a May 1970 report of treatment for intermittent knee pains and left knee stiffness.  X-rays of the knees were normal.  It has not otherwise been reported, and the evidence does not indicate, that there was a continuity of symptomatology with regard to any of the Veteran's claimed disabilities.  There is no evidence of any complaints of or treatment for erectile dysfunction or any prostate, sleep, back, or knee problems in the Veteran's service treatment records other than the May 1970 instance of knee pains and stiffness.  Also, his January 1971 separation examination was normal.   

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed arthritis in service and it has not  been contended that arthritis existed in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's claimed disabilities did not manifest until many years after service.  The earliest post-service clinical evidence of erectile dysfunction is a June 2004 VA ambulatory care treatment note which includes a report of worsening sexual dysfunction during the previous few months.  The earliest post-service clinical evidence of a prostate disability is the August 1999 VA Agent Orange examination report which reveals that the Veteran experienced urinary symptoms and that he had known benign prostatic hypertrophy from earlier examinations performed at VAMC Sioux Falls.  The earliest post-service clinical evidence of a sleep disability is an August 1999 VA mental health treatment note which indicates that the Veteran reported impaired sleep.  Also, the earliest post-service clinical evidence of possible back and knee disabilities is a February 2001 examination report from University Physicians Clinics which includes a report of joint aches (likely both large and small joints).  The Veteran was diagnosed as having probable osteoarthritis.  There is no lay or clinical evidence of any earlier erectile dysfunction or prostate, sleep, or joint problems following service.  

The absence of any clinical or lay evidence of erectile dysfunction or prostate, sleep, or joint problems for over two decades after the Veteran's separation from service in January 1971 weighs against a finding that his claimed disabilities were present in service or in the year or years immediately after service.
In a March 2009 letter, Dr. C. Singaram opined that the Veteran's erectile dysfunction was "very likely caused by exposure to toxins during service."  This physician explained that exposure to herbicides had been shown to cause erectile dysfunction in several war veterans.  There was no further explanation or rationale provided for this opinion.

In July 2013, a VA nurse practitioner reviewed the Veteran's claims file and opined that his erectile dysfunction was not likely ("less likely as not") caused by exposure to herbicides in Vietnam and that his bilateral knee disability (identified as osteoarthritis) was not likely ("less likely as not") caused by service.  As for erectile dysfunction, the opinion provider reasoned that she had reviewed several medical literature resources (to include UptoDate and MayoClinic.com) and there was no current notation that exposure to herbicides is a cause of erectile dysfunction.  She had also reviewed the list of associated diseases with Agent Orange from the Office of Public Health and Environmental Hazards and erectile dysfunction was not included on the list.  Thus, based on the reviewed medical literature and other pertinent resources, as well as a review of the clinical information that noted intermittent functioning, it was not likely that erectile dysfunction was caused by exposure to herbicides in Vietnam.

With respect to bilateral knee osteoarthritis, the opinion provider explained that X-rays obtained during service were recorded as negative.  Thus, there was no evidence of osteoarthritis during service.  Also, there was no ongoing notation of knee pain until many years later, X-rays were positive for osteoarthritis in 2010, and the Veteran's separation examination was normal.

In August 2013, the nurse practitioner who provided the July 2013 opinions re-reviewed the Veteran's treatment records (including the March 2009 letter from Dr. Singaram) and explained that there was no supporting medical literature or specific clinical evidence to support Dr. Singaram's opinion.

The Board similarly notes that Dr. Singaram's March 2009 opinion is based only on the general assertion that "[e]xposure to herbicides ha[d] been shown to cause erectile dysfunction in several war [v]eterans."  However, Dr. Singaram did not reference specific medical literature or otherwise identify any specific evidence that was reviewed in support of his assertion and he did not provide any further explanation or reasoning for his opinion.  Hence, the Board finds that Dr. Singaram's opinion is of minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The July 2013 opinions, however, were based upon a review of cited medical literature and the Veteran's medical records and reported history (including the evidence of treatment for knee symptoms in service) and they are accompanied by rationales that are not inconsistent with the evidence of record.  The July 2013 opinion provider specifically acknowledged Dr. Singaram's March 2009 opinion and explained that the opinion was unsupported by any specific medical literature or clinical evidence.  Although the July 2013 opinion pertaining to the claimed knee disability was largely based on the fact that X-rays of the knees in service were normal and that there was no evidence of any ongoing knee problems until many years following service, there is no assertion of record from either the Veteran or the appellant that there was a continuity of knee symptomatology in the years since service or that knee arthritis was present in service.  Thus, the July 2013 opinions are adequate and entitled to substantial probative weight.  See Id.

The Veteran and the appellant had expressed beliefs that the Veteran's erectile dysfunction and prostate, sleep, back, and bilateral knee disabilities were related to herbicide exposure in service.  However, as a lay person, the Veteran could only comment as to symptoms and immediately-observable relationships and the appellant can only comment as to her observations of the Veteran's symptoms.  The Veteran lacked the expertise in this case (as does the appellant), not involving such an immediately observable cause-and-effect relationship, to conclude that the claimed disabilities were related to any specific injury in service (including herbicide exposure), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the opinions of the Veteran and the appellant on this question are not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a relationship between the Veteran's claimed disabilities and service.  The Veteran did not allude to any such evidence and the appellant has not otherwise indicated the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's erectile dysfunction, prostate disability, sleep disability, back disability, or bilateral knee disability were related to service, manifested in service, or manifested within a year after his January 1971 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine is therefore not helpful in this case and the claims of service connection for erectile dysfunction, a prostate disability, a sleep disability, a back disability, and a bilateral knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has been received, the claim of service connection for tinnitus is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a prostate disability is denied.
Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, the Veteran reported that he had experienced tinnitus and the "Psychiatric/Psychological Impairment Questionnaire" from F. Bandettini, D.O. which was received by the AOJ in June 2011 includes a diagnosis of tinnitus.  Medical records, including an October 2008 VA addendum and a January 2009 VA ambulatory care treatment note, indicate that X-rays revealed a small metallic fragment in the soft tissues anterior to the right shoulder and that the Veteran was diagnosed as having status post right shoulder decompression and rotator cuff repair.  Thus, there is competent evidence that the Veteran had tinnitus and a right shoulder disability at the time of his death.

The Veteran reported that he was exposed to loud noises in service associated with military weaponry and he alluded to a continuity of symptomatology in the years since service.  He also reported that while serving in Vietnam, he was in close proximity to an enemy grenade when it exploded.  He claimed that the metallic fragment in his right shoulder was shrapnel from that incident.  In his March 2009 letter, Dr. Singaram indicated that the shrapnel injury the Veteran received in service directly affected the functioning of his right shoulder.  There was no further explanation or reasoning provided for this opinion.

In sum, there is competent evidence that the Veteran had tinnitus and a right shoulder disability at the time of his death.  As for tinnitus, there is competent evidence of a continuity of symptomatology in the years since service, suggesting that the tinnitus may have been related to service.  Also, there is medical evidence that the Veteran's right shoulder disability may have been related to service.  Therefore, VA's duty to obtain opinions as to etiology of his tinnitus and shoulder disability, is triggered. 

As for the claim of service connection for a gastrointestinal disability, a VA nurse practitioner reviewed the Veteran's claims file in July 2013 and opined that his claimed disability (identified as ulcerative colitis) was not likely ("less likely as not") caused by service, including herbicide exposure in service.  The opinion provider reasoned that a review of medical literature revealed that herbicide exposure was not listed as a cause of ulcerative colitis.  The cause of the disease was not well known and family history was also noted.  Also, ulcerative colitis was not listed in the "Diseases Associated with Agent Orange Exposure" which was provided by the Office of Public Health and Environmental Hazards.  Moreover, there was no evidence in the Veteran's service treatment records that he had been seen for rectal bleeding or any other gastrointestinal symptoms in service.  Rather, private treatment records indicated that he was first seen for the condition in approximately 1994.  

The July 2013 opinion is insufficient because it is, at least in part, based on an inaccurate history.  Although the opinion provider reasoned that there was no evidence in the Veteran's service treatment records that he had been seen for any gastrointestinal symptoms in service, a May 1970 service treatment record reveals that he was treated for diarrhea and stomach cramps.  As the July 2013 opinion is based on an inaccurate history, it is of limited probative value and a new opinion is necessary.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Also, the Veteran claimed during a February 2005 VA psychiatric examination and a May 2005 hearing with a Decision Review Officer that his gastrointestinal disability was related to his service-connected psychiatric disability.  As no opinion has been provided as to whether any such relationship existed, this opinion shall be obtained upon remand.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With respect to the appeal for a higher initial rating for the service-connected psychiatric disability and the claim for a TDIU prior to May 7, 2010, the Board instructed the AOJ by way of the December 2012 remand to obtain an opinion from a VA examiner with appropriate expertise as the impact of the Veteran's service-connected psychiatric disability on his ability work for any period from September 27, 2004 to May 7, 2010.  The AOJ did not subsequently obtain the requested opinion.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not obtain an opinion as to the impact of the Veteran's service-connected psychiatric disability on his ability to work, the Board is compelled to again remand the higher initial rating and TDIU issues on appeal for compliance with the instructions in its December 2012 remand.

As the record currently stands, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013) were not met prior to May 7, 2010.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Additionally, the claim for a TDIU prior to May 7, 2010 is inextricably intertwined with the service connection and higher initial rating issues which are being remanded.  Hence, the Board will defer adjudication of the TDIU issue at this time.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information relevant to the claim of service connection for a right shoulder disability in that they may contain evidence of combat in service or otherwise corroborate his presence in the vicinity of an exploding enemy grenade in Vietnam.  Hence, on remand, the National Personnel Records Center and any other appropriate depository should be asked to provide a copy of the Veteran's Official Military Personnel File.

In addition, evidence associated with the claims file indicates that the Veteran received treatment for a gastrointestinal disability from Dr. Raszkowski/University Physicians and McKennan Hospital.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release to obtain the records.  If the appellant does not provide the release, VA will request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain these records.

Also, the appellant has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection for a gastrointestinal disability on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Contact the National Personnel Records Center and any other appropriate depository and obtain a copy of the Veteran's complete Official Military Personnel File.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
3.  Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a gastrointestinal disability, tinnitus, a shoulder disability, and a psychiatric disability from Dr. Raszkowski/University Physicians and McKennan Hospital.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning the claims.

4.  After the appellant has been given an adequate opportunity to submit additional evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's tinnitus.

For any tinnitus reported or diagnosed since April 2009, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the tinnitus had its clinical onset in service, was related to the Veteran's reported noise exposure in service, or was otherwise the result of a disease or injury in service.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any tinnitus reported or diagnosed since April 2009, the Veteran's reported noise exposure in service, and the lay evidence of a continuity of symptomatology in the years since service.   

The opinion provider must provide reasons for each opinion given.

5.  After the appellant has been given an adequate opportunity to submit additional evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's shoulder disability.

For any shoulder disability diagnosed since November 2008, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any arthritis diagnosed after November 2008), was related to the Veteran's right shoulder shrapnel injury in service due to an exploding grenade, was related to his presumed exposure to herbicides in service, or was otherwise the result of a disease or injury in service.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on all right shoulder disabilities diagnosed since November 2008, the Veteran's reported right shoulder shrapnel injury in service due to an exploding grenade, Dr. Singaram's March 2009 opinion, and the Veteran's presumed exposure to herbicides in service.   

The opinion provider must provide reasons for each opinion given.

6.  After the appellant has been given an adequate opportunity to submit additional evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's gastrointestinal disability.

For any gastrointestinal disability diagnosed since November 2008, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its clinical onset in service, was related to the Veteran's gastrointestinal problems in service, was related to his presumed exposure to herbicides in service, or was otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability diagnosed since November 2008 was caused or aggravated by the Veteran's service-connected Type I bipolar disorder with PTSD. If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on all gastrointestinal disabilities diagnosed since November 2008, all instances of treatment for gastrointestinal problems in the Veteran's service treatment records (including the May 1970 treatment for diarrhea and stomach cramps), Dr. Singaram's March 2009 opinion, the Veteran's presumed exposure to herbicides in service, and his assertions that increases in the severity of his psychiatric symptoms caused increases in the severity of his gastrointestinal symptoms.

The opinion provider must provide reasons for each opinion given.

7.  After the appellant has been given an adequate opportunity to submit additional evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the impact of the Veteran's service-connected psychiatric disability on his ability to work.

The opinion provider shall indicate the extent to which the Veteran's service-connected psychiatric disability impacted his ability to work for the entire period from September 2003 through the time of his death in June 2011.

The opinion provider shall also specifically indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected psychiatric disability was sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period from September 2003 through June 2011.

The examiner shall also indicate whether the above opinion would change if tinnitus, a gastrointestinal disability, and/or a right shoulder disability were considered service-connected disabilities.

8.  Thereafter, if the evidence reflects that the Veteran was unemployable due to service-connected disabilities and there is any period prior to May 7, 2010 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

9.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


